IN THE
                         TENTH COURT OF APPEALS

                                No. 10-19-00027-CR

MICHELLE LYNN REAVES,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                        From the 272nd District Court
                             Brazos County, Texas
                       Trial Court No. 17-04266-CRF-272


                          MEMORANDUM OPINION

      Appellant Michelle Lynn Reaves has filed a motion to dismiss this appeal. See TEX.

R. APP. P. 42.2(a). We have not issued a decision in this appeal. Reaves and her counsel

have signed the motion. The motion is therefore granted, and the appeal is dismissed.

      Counsel’s motion to withdraw from representation of Reaves is dismissed as moot.




                                               REX D. DAVIS
                                               Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed August 12, 2020
Do not publish
[CR25]




Reaves v. State                               Page 2